Citation Nr: 1619919	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  12-10 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether the appellant may be recognized as the surviving spouse of the Veteran for VA death benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from November 1949 to March 1954.  He died in June 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision of the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  

The Board notes that the appellant's claim has been denied on multiple occasions prior to April 2010.  Throughout the process her claim has been considered on an original basis, rather than as a petition to reopen based on the provision of new and material evidence.  As such, the Board will proceed similarly.

Subsequent to the March 2012 Statement of the Case (SOC), additional evidence was added to the claims file.  If an SOC or Supplemental Statement of the Case (SSOC) is prepared before the receipt of further evidence, an SSOC must be issued, as provided in 38 C.F.R. § 19.31 (2015), unless the additional evidence is duplicative or not relevant to the issue(s) on appeal.  38 C.F.R. § 19.37 (2015).  In this case, the Board finds that the newly obtained evidence is not pertinent because it is duplicative of other purported marriage certificates, lay statements, and other correspondence previously submitted by the appellant.  Therefore, the Board finds a remand for consideration by the Agency of Original Jurisdiction (AOJ) of the newly acquired evidence would serve no useful purpose.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the veteran are to be avoided); see also 38 C.F.R. § 19.31(b)(1).  Consequently, the appellant's claim is ready for appellate review.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. In all dealings of record with VA, the Veteran represented that he had never been married or that he was married, but not living with his spouse and had no dependents. 
 
2.  In multiple statements to VA prior to the Veteran's death, the appellant indicated that she and the Veteran were not married and that she was the Veteran's caretaker, friend, and/or custodian.

3.  Lay statements from the appellant and others indicate that the Veteran and appellant lived together for many years prior to his death and represented themselves to others as husband and wife. 

4.  The appellant has submitted multiple contradictory documents in support of her claim that appear to have been altered from the original.
 
5.  The appellant and the Veteran never entered into a civil/ceremonial marriage nor does the probative evidence indicate the Veteran and appellant entered into a deemed valid common law (or informal) marriage.


CONCLUSION OF LAW

The appellant is not entitled to recognition as the surviving spouse of the Veteran for purposes of VA death benefits.  38 U.S.C.A. § 101(3), 103, 5107 (West 2014); 38 C.F.R. §§ 3.50, 3.52, 3.53, 3.54, 3.102, 3.205 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  VCAA notice was provided in a March 2011 letter and the letter asked her to submit information and evidence concerning the marital relationship to support her contention that she had a valid common law marriage with the Veteran. 

With regard to VA's duty to assist a claimant, the record reflect that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant and to clarify information provided by her.  She has not pointed to any additional evidence pertinent to the underlying issue that may be available, but has not been obtained.

Law and Analysis

The appellant claims VA death pension benefits as the surviving spouse of the Veteran, who died in June 1999. 

When a veteran dies, his or her surviving spouse may be eligible for VA death benefits, to include DIC benefits, death compensation, and death pension.  See 38 U.S.C.A. §§ 1121, 1310, 1541 (West 2014); 38 C.F.R. § 3.50(a) (2015).  In order to establish her status as claimant, it must be shown that the appellant had a valid marriage to the Veteran.  Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

A surviving spouse for VA purposes is defined as a person whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j) (2015) and who was the spouse of the Veteran at the time of the Veteran's death; and (1) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except where there was a separation which was due to the misconduct of, or procured by, the Veteran without fault of the spouse; and (2) has not remarried or has not since the death of the Veteran lived with another person and held himself/herself out openly to the public to be the spouse of such other person.  38 C.F.R. §§ 3.50(b), 3.53 (2015).  

38 C.F.R. § 3.1(j) further defines "marriage" as "a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the rights to benefits accrued."  See also 38 U.S.C.A. 103(c).  Thus, the standard of proof outlined in the applicable local law for determining whether or not a marriage existed between the appellant and veteran applies and trumps the "benefit of the doubt" standard generally applicable in the processing of a claim for VA benefits.  See Burden v. Shinseki, 25 Vet. App. 178 (2012).  The Court has also indicated in Scott v. Principi, 3 Vet. App. 352, 354-57 (1992) that VA must pay specific attention to the way in which the applicable local law is applied.

In jurisdictions where marriages other than by ceremony are recognized, marriage is established by the affidavits or certified statements of one or both of the parties to the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as the result of the relationship.  This evidence should be supplemented by affidavits or certified statements from two or more persons who know as the result of personal observation the reputed relationship which existed between the parties to the alleged marriage including the periods of cohabitation, places of residences, whether the parties held themselves out as married, and whether they were generally accepted as such in the communities in which they lived.  Marriage may also be established by any other secondary evidence which reasonably supports a belief by the adjudicating activity that a valid marriage actually occurred.  38 C.F.R. § 3.205(a).

In the absence of conflicting information, proof of marriage which meets the requirements of paragraph (a) of this section together with the claimant's certified statement concerning the date, place and circumstances of dissolution of any prior marriage may be accepted as establishing a valid marriage, provided that such facts, if they were to be corroborated by record evidence, would warrant acceptance of the marriage as valid.  38 C.F.R. § 3.205(b).

Where an attempted marriage is invalid by reason of legal impediment, VA law allows for certain attempted marriages to be nevertheless "deemed valid" if certain legal requirements are met.  An attempted marriage will be "deemed valid" if: (a) the attempted marriage occurred one year or more before the Veteran died or existed for any period of time if a child was born of the purported marriage or was born to them before such marriage; and (b) the claimant entered into the marriage without knowledge of the impediment; and (c) the claimant cohabited with the Veteran continuously from the date of the attempted marriage until his death; and (d) no other claimant has been found to be entitled to gratuitous VA death benefits.  38 U.S.C.A. § 103(a); 38 C.F.R. § 3.52.

The appellant claims that she and the Veteran entered into a common law marriage in September 1990, while living in Texas.  Several years later, they moved to Illinois, where they resided together until the Veteran's death in 1999.  Common law marriage was not recognized in Illinois during the applicable time period, but was recognized in Texas.  See Illinois Marriage and Dissolution of Marriage Act (750 ILCS 5/214); Tex. Family Code Ann. § 2.401(a).  Therefore, a common law marriage cannot be established under Illinois state law, but is possible under the laws of Texas. 

Section 2.401 provides for proof of informal (common law) marriage in the State of Texas and states: 

(a) In a judicial, administrative, or other proceeding, the marriage of a man and woman may be proved by evidence that: (1) a declaration of their marriage has been signed as provided by this subchapter; or (2) the man and woman agreed to be married and after the agreement they lived together in this state as husband and wife and there represented to others that they were married.

(b) If a proceeding in which a marriage is to be proved as provided by Subsection (a)(2) is not commenced before the second anniversary of the date on which the parties separated and ceased living together, it is rebuttably presumed that the parties did not enter into an agreement to be married.

(c) A person under 18 years of age may not: (1) be a party to an informal marriage; or (2) execute a declaration of informal marriage under Section 2.402.

(d) A person may not be a party to an informal marriage or execute a declaration of an informal marriage if the person is presently married to a person who is not the other party to the informal marriage or declaration of an informal marriage, as applicable.

Again, the appellant contends that she had a common law marriage to the Veteran from September [redacted], 1990.  

The record includes a November 1952 marriage license between the Veteran and a D.M.H.  A March 1987 Income-Net Worth and Employment Statement indicated that the two were still married. 

In January 1988, August 1988, and January 1990 Improved Pension Eligibility Verification Reports, however, the Veteran reported that he was married, but not living with his spouse, and that he had no dependents.

As noted above, the appellant claims that she and the Veteran entered into a common law marriage in September 1990.  In a November 1990 Improved Pension Eligibility Verification Report, however, the Veteran reported that he was not married and had no dependents.

In a September 1992 Improved Pension Eligibility Verification Report, the Veteran reported that he was married, but not living with his spouse, and that he had no dependents.

A May 1993 letter from the appellant indicated that she was "not on staff" and did not get paid for caring for the Veteran and would not accept money for his care because she did not want to jeopardize her disability income.  She did request that she be reimbursed for money that she had paid to obtain items for the Veteran.

In an October 1993 Improved Pension Eligibility Verification Report, the Veteran reported that he was married, but not living with his spouse, and that he had no dependents.  In a June 1994 Financial Status Report, the Veteran stated that he had no dependents.

In an October 1994 letter from the appellant, she indicated that, "I need to be paid to take care of him!"  She also related that she had been with the Veteran for four years and had purchased clothes, food, and some odds and ends for the Veteran and would like back pay for those items.  

In an October 1994 Improved Pension Eligibility Verification Report, the Veteran continued to report that he was married, but not living with his spouse, and that he had no dependents.  

During an October 1994 VA treatment visit, the Veteran stated that he had moved to Illinois from Texas and had been living with friends for the past 2 to 3 years.  He did not note living with or having a wife.

In a January 1995 statement, the appellant stated that she was not responsible for the Veteran's "behavior or his expenses.  I feel that the VA is responsible for his bills."  She also indicated that the Veteran had sought admission to a VA medical facility to avoid being evicted.  Finally, she stated, "I cann[o]t claim myself as his wife or dependent because I am neither one!"

In June 1995, a woman by the name of D.B. requested an apportionment of the Veteran's VA compensation benefits, claiming to be his wife.  She noted that they lived in separate households.  In response, the Veteran swore in a September 1995 affidavit that "he was never married and has no children."

A December 1995 letter from the appellant stated that the Veteran, "cannot live alone without assistance and hasn't been able to for the past five years.  I [] have been taking care of him for this period of time without any compensation for the cost of clothing, care, etc., basically doing the duties of a nurse's aide all of these years at my own expense."  She also indicated that the Veteran was incapable of managing his finances and, "As long as it wouldn't interfere with Supplemental and Social Security I receive along with my food stamps, cash grant and Medical card, I would consider being responsible for any such monies."

An August 1996 letter from the appellant again noted, "I have applied for custodianship papers over [the Veteran] because he cannot take care of his own affairs...  Sir, I have been with [the Veteran] for six years now without being paid a dime for it."  

In a July 1997 letter, the appellant was referred to by a private medical professional as the "sole caretaker" for the Veteran and that she needed to be "compensated for her humanitarian service."

In a March 1998 letter, the appellant inquired whether she would be eligible for cards for "the PX and the Commissary" and stated that she had a friend who also was interested in these benefits because that individual was "taking care of a veteran as well."  

In a June 1998 letter to the President of the United States, the appellant requested assistance in obtaining "a court marriage annulment."  

In a letter received in August 1998, the appellant stated that she held power of attorney for the Veteran, was his executor, and requested that she be named his custodian for VA purposes.  Of note, she also inquired whether she would be eligible for any of the Veteran's VA benefits on his passing, but stated, "We will never [be] married due to my personal income.  We are closer th[a]n most married couples can be."

In a letter received in January 1999, the Veteran stated that his income and that of the appellant's should not be combined in reaching a determination as to his benefit status.

Prior to the Veteran's death, the appellant submitted multiple letters using precisely the same language and differing only in the signing party.  The letters stated the appellant, "has been taking care of [the Veteran] for the past eight years without pay.  He hasn't been able to live alone...  I feel that [the appellant] is entitled to eight years back pay from the VA."

Thus, prior to his death the Veteran in September 1995 had explicitly stated that he was not married and had never been married.  Although this statement appears to be inaccurate with respect to his marriage to D.M.H., it also clearly indicates that he did not hold himself out as being married to the appellant.  This conclusion is supported by the Veteran's numerous reports of having no dependents and not living with his spouse, during periods of time when he was living with the appellant.  The Board also finds it compelling that the appellant also repeatedly stated to VA that she and the Veteran were not married.  The appellant clearly believed and represented at that time that she was not a spouse, but merely someone "taking care" of a veteran.  She repeatedly referred to herself as a custodian, caretaker, and the like and submitted letters personally and by others on her behalf requesting that she be compensated for her care of the Veteran and her "humanitarian service."  These are not the statements of an individual who is holding herself out as being married to the Veteran.  The record clearly indicates that prior to his death neither the Veteran nor the appellant were holding themselves out to the VA as being married.

In addition, the Veteran's original death certificate indicated that he had never been married and listed the informant as being the appellant, using her maiden name, and listed her relationship as "Friend."  During the extended course of her appeal, the appellant has submitted numerous altered or "amended" death certificates where the "Never" in "Never Married" is crossed out, the appellant's name is placed in the formerly blank space for the surviving spouse, her surname is changed to that of the Veteran, and/or her relationship altered from "Friend" to "Wife."  Some of these changes were handwritten changes and others typed.  The font used on the changed areas of the death certificate varies by submission.  Some of the copies of the death certificate submitted appear to have the original information "whited out," while others have the original information struck through with the "corrective" information added in the margins.  In each case the death certificates appear to have been altered by a nonofficial party.  This conclusion is supported by the appellant's submission to VA of documents titled "State of Illinois Affidavit and Certificate of Correction Request" claiming that the Veteran's death certificate was incorrect in that his social security number was inaccurate, that the appellant should be listed as with the same surname as the Veteran, and that her relationship to the Veteran should be listed as "Wife" and not "Friend."  The appellant, however, has not submitted a document indicating that the requested changes have been made by the State of Illinois.  

The appellant submitted a newspaper clipping announcing the death of the Veteran.  Of note, the appellant is listed therein as a "special friend," rather than a spouse.  Thus, even at the time of the Veteran's passing the appellant was not held out to be or perceived as his wife.

The same month as the Veteran's death, however, the appellant submitted a letter claiming that she and the Veteran had "lived together as a married couple without a marriage license, commonly known as a Common Law Marriage."  This is the first indication in the record that the appellant and the Veteran had held themselves out to be a married couple.

The appellant's original application for death benefits identified herself with a different surname from the Veteran's and it was only after her initial claims were denied that she began listing her surname as the same as the Veteran's.  The appellant has provided numerous contemporaneous payment receipts that all list a different surname from the Veteran and records from SSA do the same.  The Veteran's will even refers to the appellant with a different surname from the Veteran.  As such, the Board affords no probative weight to the appellant's subsequent changing of her surname to that of the Veteran's, as this change after the Veteran's death does not support a finding that a common law marriage existed between the parties.  

In support of her claim, the appellant has submitted multiple letters dated September [redacted], 1993, that purports to be an agreement to enter into a common law or informal marriage in Bowie County (Texarkana), Texas as of September [redacted], 1990.  These letters, or "affidavits," were not signed by either the appellant or the Veteran and were notarized by a notary public of the State of Illinois with a commission ending in July 2012, which does not support the conclusion that this was a document generated at the time of dating.  The appellant also has provided a letter purportedly signed by the Veteran and dated in September [redacted], 1990, wherein it contends that the Veteran and the appellant agreed to be married under the common law on informal marriage laws of Texas.  The letter, however, uses the past tense on multiple occasions and was notarized by a notary public from Illinois, which speaks against the letter being from 1990, when the Veteran and appellant lived in Texas.  As such, the Board affords these letters extremely limited probative weight.

The appellant also submitted multiple undated documents purportedly signed by her and the Veteran that, "On September [redacted] 1990 we agree to be married and after that date we lived together as husband and wife and in this state we represented to others that we were married.  Since the date of marriage to the other party we have not been married to any other person."  (Emphasis in original.)  The Board finds these documents of extremely limited probative value as they are not supported by the contemporaneous evidence of record, discussed above, wherein both the Veteran and the appellant repeatedly stated that they were not married.

The appellant has provided multiple "Declarations and Registration of Informal Marriage, Bowie County, Texas;" however, these filings clearly were made after the Veteran's death in 1999, as under the section "Office Use Only" the date range for when the submission was received by the clerk's office is from "20__."  Clearly, this document was first used in the 2000s, or after the Veteran's death, and is of no probative value.

Numerous "Certificates of Marriage" are of record, including in several different formats.  The first certificates filed by the appellant indicated that the appellant was the officiant in the ceremony.  After she was informed by VA that she could not be the officiant at her own wedding, she provided multiple certificates listing Elder C.E. as the officiant.  Other marriage certificates have listed the officiant as a Bishop P.L.D.  Some of the marriage certificates have included a purported seal of the State of Texas, Bowie County, which VA's Office of Inspector General has determined to be fraudulent.  In addition to a county seal, others include a seal of the State of Texas Office of the Governor, some with the purported signature of the governor and some without.  Clearly not all of the numerous different types of marriage certificates filed by the appellant can be accurate, as there would be no need to create dozens of different, yet all valid certificates at the time of the marriage.  Moreover, as noted above, there is no evidence of an intent to enter a common law marriage agreement filed in the State of Texas in September 1990, despite the appellant's contentions otherwise.  In light of the Veteran's and appellant's explicit statements during his lifetime, as well as the evidence in the immediate aftermath of his death, the Board affords these "Certificates of Marriage" extremely limited probative weight.

A June 2003 letter from the appellant requested copies of the invalid documents that she had submitted and asked that VA "clean the case on file out! after you send me the copies."  Thus, the appellant appears to concede that multiple documents she submitted were invalid.

An undated letter from Elder C.E. stated that she secured a "Declanation [sic] and registnation [sic] for informal marriage" for the Veteran and appellant and also indicated that she "obtained the common law marriage license on Sept. [redacted], 1990.  I witnessed the holy ceremony phenomenon by [the appellant] on Sept. [redacted], 1990.  She married [the Veteran].  I gave an A for it.  I also swore them the oath that the county clerk told me to give them.  Please help them to get this certified and registered."  As will be discussed below, the State of Texas has been unable to locate any records of an intent to enter into a common law marriage.  Also, the Board finds it extremely problematic that it was only after the appellant's initial claims were denied on the basis that she could not be the officiant at her own wedding that the above individual provided statements indicating that she had also officiated at the wedding.  Moreover, as noted above, other certificates of marriage submitted have listed a third officiant, further calling into question the accuracy of the foregoing.

An undated statement from a "National Chaplain of the 22nd Marines Association" recorded, "I know you and [the Veteran] loved each other very much.  You also cared about each other.  You were man and wife in every way.  But the stupid law says you need a piece of paper to prove it."

An October 2004 letter from an M.J. indicated that the appellant and the Veteran were married in the State of Texas in "the year of 1900 on Sept. [redacted]."  As this statement lists an incorrect date for the purported marriage, the Board affords it extremely limited probative weight.

A December 2006 letter from a L.J.P. stated that on September [redacted], 1990, she received a phone call from the Veteran and the appellant during which the Veteran related, "I said my marriage vows to [the appellant] today and she is my wife" and the appellant said the same.  The individual concluded, "From then I considered them to be a married couple."  The Board affords this statement a degree of probative weight; however, ultimately concludes that it is substantially outweighed by the numerous denials of the Veteran and the appellant prior to his death that they were married.

There are numerous copies of a December 2006 letter from a Reverend F.J.M., who noted that he had known the appellant for the last 27 years and when they first met in 1980 that she had already been divorced from her first husband.  In addition, the reverend stated, "According to what she has told me, she and [the Veteran] were married in 1990 in Texarkana, Texas.  From my observation she continued to live with him as man and wife.  During the years she and [the Veteran] lived together, and ever since, she has used Sandra Jo Burgess as her legal married name.  In my opinion, formed from my personal and pastoral association with [the appellant and the Veteran], I strongly believe that their union should be recognized as having been a common-law marriage."  The contemporaneous evidence of record, however, clearly demonstrates that the appellant did not adopt the surname of the Veteran until some period after his death, as evidenced by the Veteran's will, SSA records, numerous filings by the appellant with VA, and bills addressed to the appellant.  Given this inaccuracy in the letter, the Board is uncertain as to the accuracy of the remainder of the claims and affords the letter extremely limited probative weight.

There are several "Mail Application for Marriage or Divorce Verification" for the State of Texas, but no verification of a documented marriage in September 1990 between the Veteran and the appellant.  Indeed, there is a June 2007 letter from the Texas Department of State Health Services indicating that there was no marriage application in their system for the Veteran and appellant and the normal procedure for applications for common law marriages would be to input the application into the system in the same way as any other application for marriage.  The Board finds this information highly significant, as it speaks against the appellant's current claims that she and the Veteran registered their common law marriage with the State of Texas and that they were administered the oath directed by the State as part of the marriage ceremony.

In an April 2016 statement, the appellant's representative argued that the appellant and Veteran led lives as if they were married and that the appellant had made efforts to annul her previous marriage that she claimed was not valid in the first place because she was not of the age of consent.

In that regard, an undated letter from an R.L.T. indicated that, "I will not fight my former wife, [the appellant] if she attempts to have our marriage legally annulled through the court system."  The letter was notarized by an individual whose commission expired in June 1998.  Thus, there is some question as to whether the appellant was married to another individual at the time she claims to have been married to the Veteran.  As there are multiple other bases for concluding that a common law marriage between the Veteran and appellant did not exist, no further discussion of this aspect of the claim is warranted.  The Board acknowledges the arguments of the Veteran's representative, outlined above, but concludes that the precise nature of the appellant's first marriage need not be determined, as the evidence demonstrates that she and the Veteran never entered into a common law or other type of marriage relationship.

The Board also notes that there is some question as to the state of the Veteran's first marriage at the time of the purported common law marriage in September 1990 and thereafter.  Records document that the parties had separated by the late 1980s, but no divorce decree is of record.  

After careful review of the evidence of record, the Board concludes that the evidence demonstrates that the Veteran and the appellant did not intend to enter into a common law marriage in September 1990 or, at the very least, did not hold themselves out to the general public as having been married.  As discussed above, the appellant denied on multiple occasions that she and the Veteran were married or ever would be married.  On numerous occasions she described herself as the Veteran's caregiver, custodian, or similar terminology and multiple letters implied that the sole reason that she and the Veteran lived together was because he could not live on his own.  Similarly, the Veteran denied ever having been married in September 1995, which clearly was inaccurate but provides insight as to his perception of his relationship with the appellant.  Additionally, at the time of the Veteran's passing his death certificate and newspaper notification of death both listed the appellant as a friend, rather than as his spouse.  Finally, the State of Texas has no record of the Veteran and appellant having filed a declaration of informal marriage or other marriage application, which would be the normal way of tracking documented common law marriages.  Despite multiple requests, the appellant has not provided any objective evidence that she and the Veteran were holding themselves out as married, such as joint bank accounts, rental agreements, or the like.  As noted above, the appellant prior to the Veteran's death made every effort to distinguish her finances from those of the Veteran.

As such, the Board finds that the Veteran and appellant did not meet the requirements for a common law marriage under Texas law and, as noted, common law marriage is not recognized in Illinois during the period of time the Veteran and appellant lived there.  In reaching that conclusion, the Board acknowledges that Texas courts have held that the denial of a marriage or similar representation in a written document does not conclusively negate the holding out element, especially when there is no evidence that these representations were disseminated or were intended to be disseminated in the community.  See In re Giessel, 734 S.W.2d 27, 31 (Tex. App. Houston [1st Dist.] 1987, writ ref'd n.r.e.) (proponent spouse's "representations in tax returns and other documents that she was single go to the weight of the evidence; they do not negate a marriage, as a matter of law").  In this case, however, it was not solely in representations to VA that the appellant and Veteran denied that they were married.  As noted, the newspaper notification of death and death certificate also described the appellant as the Veteran's friend.  Thus, it was not solely to VA that the appellant and the Veteran denied that they were married and these documents speak against the Veteran and appellant having held themselves out as being married.  These are the sole objective outside data from the time surrounding the Veteran's death, other than the lay statements that were discussed above, which the Board finds of limited probative weight.

Based on the foregoing, the Board concludes that the Veteran and appellant were not married, did not have a valid common law (or informal) marriage, and did not otherwise have a valid attempted marriage for VA compensation purposes.  As such, entitlement to recognition as the Veteran's surviving spouse for the purpose of VA death benefits is denied.



ORDER

The appellant's petition to be recognized as the surviving spouse of the Veteran for VA death benefits purposes is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


